Case 5:21-cv-01987-EEF-MLH Document 13 Filed 09/07/21 Page 1 of 1 PageID #: 44




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

CHARLESETTA WILLIAMS                                CIVIL ACTION NO. 21-cv-1987

VERSUS                                              JUDGE FOOTE

BEN RAYMOND                                         MAGISTRATE JUDGE HORNSBY


                                       JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that this civil action be dismissed with prejudice for failure to state a

claim on which relief may be granted.
                                                                 7th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

    September
of ___________________, 2021.

                                               _________________________________
                                                     ELIZABETH E. FOOTE
                                                UNITED STATES DISTRICT JUDGE
